Title: To George Washington from Richard Clarkson, 26 May 1796
From: Clarkson, Richard
To: Washington, George


        
          Sir
          Durham [England] 26 May 96
        
        I hope your goodness will pardon me the trouble of this adress, the reason for which I sincearly lament by the advice of my attorney Geo: Pearson Esqr: of this place, I gave a power of attorney to Mr. C: Richmond a native of this neiborhood (he being then here) who lives at Baltimore maryland impouring him to receive for me what was due from the will of the late Mr Colvill the Business I need not repeat to you Sir—the last letter from him was of 13th July 1794 from which time neither his friends here, nor I, have reced any acct from him, which occations me much Surprize under so long & so disagreable a Suspence Sir, it is not unnatural to Suppose the worst—indeed Sir I fear he is Dead, for I do not suspect his Veracity in the Least, his professions of friendship were Generous & disinterested, which assur’d him my entire Confidence as also Mr Pearsons—if he is living, I think he ceartainly wo’d have wrote long ere now—what I have to beg of you Sir is that your Goodness will so far Condesend as favr me with an answr & if Mr R: is alive or not which will ad to the Obligations already recd by sir Yr Most Hbe Servt
        
          Richd Clarkson
        
        
          P.S. permit me Sir to give you a transcript of what Mr Richmond gave me respecting the Business in his last letter of the above Date—he says, my friend Philip Richard Fendall Esqr. of Alexandria with whom your papers are—informed me a few days before I wrote to my Brother that his Neibor Mr Kieth had been applied to by him on the Subject of your Legacy—and that Mr Kieth answer’d—the Lawsute hat been brought to issue and a remainder found due to the residuary Legatees the last Summer; but that the money had not been paid to the Executer Genl Washington—that when the General received it, the money would be placed in the hands of the Chancellor of the State of Virginia, by whom the merrits of the Several Claims wo’d be desided upon—thus the matter at present rests and I am Convinced that no delay which can be avoided will be caused by the

President—it has been a troublesome and unprofitable Business to him and I know he wishes it out of his hands as soon as posable, you may rely upon my doing every thing within my power to bring the affair as far as you are concern’d to an issue & give you the Erliest Notice.
        
      